Citation Nr: 1227988	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  11-00 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel





INTRODUCTION

The Veteran served on active duty from February 1956 to January 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on Virtual VA, to ensure a total review of the available evidence.  

The Veteran, in his December 2010 Form 9, Appeal to Board of Veterans' Appeals, indicated that he desired a hearing before the Board in order to present testimony on the issue on appeal.  However, the Veteran failed to report as scheduled.  38 C.F.R. § 20.704(d).  Accordingly, adjudication of the Veteran's appeal will proceed at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served as a weapons system mechanic during military service in the U.S. Air Force, and was exposed to such acoustic trauma as aircraft engines and artillery during service.  

2.  The record contains competent medical evidence indicating that the Veteran has bilateral hearing loss disability according to VA standards, which is causally related to his military service.

3.  The Veteran's tinnitus is causally related to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active military service and service connection for this disability is warranted.  §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  Tinnitus was incurred in active military service and service connection for this disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1-2, 3.156(a), 3.159, 3.326(a) (2011).  As the Veteran's claims have been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Legal Criteria

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may also be awarded for certain disabilities, such as organic diseases of the nervous system, which manifest to a compensable degree within a statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  

Hearing Loss

The Board finds that the medical evidence of record supports the Veteran's contention that he has a bilateral sensorineural hearing loss disability that is causally related to noise exposure he experienced in service.  The Veteran reported a history of military noise exposure due to service, and his DD Form 214 (Armed Forces of the United States Report of Transfer or Discharge) states that the Veteran's military occupational specialty was as a weapons system mechanic; notations on the DD 214 also indicate that he had service as a radar operator.  According to the Veteran, he had in-service noise exposure due to working on engines without proper hearing protection, and in connection with other assigned duties.  As such, the Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  38 U.S.C. § 1154(a) and (b) (West 2002).  

Moreover, results of his May 2010 and June 2010 VA audiological examinations and private evaluations in March 2009 and April 2009 confirm that he has sufficient hearing loss in both of his ears to meet the threshold minimum requirements of 38 C.F.R. § 3.385 to be considered an actual "disability."  The reported audiometric findings at the VA examination revealed the Veteran had auditory thresholds in excess of 40 decibels at 3000 and 4000 Hertz in the both ears.

The Board acknowledges that the Veteran had normal whisper voice testing at separation from service, and that audiometric testing was incomplete at his discharge, but was suggestive of normal hearing bilaterally at his discharge from active service.  The Board also acknowledges that the June 2010 VA audiological examiner did not find that the Veteran's bilateral hearing loss could be attributed to a specific date or circumstance during the Veteran's active military service, as the Veteran was noted to have normal hearing at discharge; the VA examiner found that the etiology of the Veteran's hearing loss could not be determined without relying on speculation, as the Veteran's hearing was normal at discharge service.  However, this is not determinative as to whether his current bilateral hearing loss is etiologically related to his military service and does not preclude service connection in this case.  

In this regard, the VA audiological examiner based the opinion on the absence of hearing loss during the Veteran's service and did not provide any reason why the Veteran's in-service acoustic trauma was not a source of his current bilateral hearing loss; the Board points out that the VA audiological examiner conceded that the Veteran had noise exposure during service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) ("[§ 3.385] operates to establish when a measured hearing loss is . . a 'disability' for which compensation may be paid, provided that the requirements for service connection are otherwise met . . .").  Further, in Hensley, the Court indicated that a veteran need not have met the requirements of 38 C.F.R. § 3.385 while in service, only presently.  Hensley, 5 Vet. App. at 158-59.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The VA examiner's conclusory opinion based on the absence of documented hearing loss at discharge from service does not mean that there is no nexus between the Veteran's current hearing loss and his in-service noise exposure.  Additionally, the March 2009 and April 2009 private audiologists found that the Veteran's hearing loss was consistent with a history of noise exposure, as described by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning).  

Indeed, the opinion rendered in the June 2010 VA examination report and July 2010 addendum was far from being clear or definitive as to etiology.  The VA examiner noted that the Veteran had noise exposure during his period of service, including acoustic trauma due to engines.  In addition, the Veteran consistently and credibly contended that in-service noise exposure caused his bilateral hearing loss and that it has been continuing to the present.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the examiner's opinion regarding hearing loss was apparently based on an erroneous assumption that service connection for this condition required a documentary showing of hearing loss in service.  Simply put, had the VA examiner known that such a documentary showing was not required, the Board believes that the VA examiner would have opined a relationship between both tinnitus and hearing loss, and the Veteran's period of active service.  In short, even without the supporting private opinions, the opinion of the VA examiner and the Veteran's statements as to his symptoms and experience support a finding of both chronicity and continuing disability.  The competent and credible medical evidence of record therefore supports the Veteran's claim.

The evidence in this case is at least in equipoise with regard to the cause of the Veteran's current hearing loss.  Accordingly, service connection is warranted for bilateral hearing loss disability.

Tinnitus

The Board finds that the medical evidence of record supports the Veteran's contention that his tinnitus is related causally to in-service noise exposure.  The Board finds that exposure to acoustic trauma in service is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  Moreover, although tinnitus was not shown to have been diagnosed during service or within several years thereafter, bilateral tinnitus was diagnosed at the March 2009 and April 2009 private audiological examination, and at the May 2010 and June 2010 VA audiology examinations.  As previously discussed, the Veteran's training and service is consistent with noise exposure; furthermore, the VA examiner found that the Veteran's tinnitus was related to his bilateral hearing loss.  Therefore, the evidence of record is at least in equipoise, and with resolution of doubt in the Veteran's favor, the Board finds that service connection for tinnitus is also warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral tinnitus is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


